 Case 2:17-cv-03332-CAS-AGR Document 26 Filed 06/19/20 Page 1 of 1 Page ID #:2793



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                                NO. CV 17-3332-CAS (AGR)
      KEON KIRKPATRICK,                     )
11                                          )
                Petitioner,                 )     ORDER ACCEPTING
12                                          )     MAGISTRATE JUDGE’S
                         v.                 )     REPORT AND
13                                          )     RECOMMENDATION
      WARDEN L. MONTGOMERY,                 )
14                                          )
                Respondent.                 )
15
16        Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
17   including the magistrate judge’s Report and Recommendation. No objections to
18   the Report have been filed. The Court agrees with the recommendation of the
19   magistrate judge.
20        IT THEREFORE IS ORDERED that judgment be entered denying the
21   Petition for Writ of Habeas Corpus; and dismissing Ground One with prejudice
22   and Grounds Two through Ten without prejudice as unexhausted.
23
24   DATED: June 19, 2020
                                                   CHRISTINA A. SNYDER
25                                                 United States District Judge
26
27
28
